Name: Commission Delegated Regulation (EU) 2017/1182 of 20 April 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Union scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals
 Type: Delegated Regulation
 Subject Matter: animal product;  information technology and data processing;  prices;  agricultural activity;  means of agricultural production;  agricultural policy
 Date Published: nan

 4.7.2017 EN Official Journal of the European Union L 171/74 COMMISSION DELEGATED REGULATION (EU) 2017/1182 of 20 April 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Union scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 19(6)(a) to (d), Article 223(1) and Article 223(2)(a) thereof, Whereas: (1) Regulation (EU) No 1308/2013 has repealed and replaced Council Regulation (EC) No 1234/2007 (2). Section 1 of Chapter I of Title I of Part II of Regulation (EU) No 1308/2013 contains rules on public intervention and aid for private storage, including the classification of beef, pig and sheep carcasses and the reporting of prices thereof and empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the Union scales for the classification of beef, pig and sheep carcasses and to establish comparable market prices for carcasses and live animals in the new legal framework, certain rules should be adopted by means of such acts. The new rules should replace the implementing rules of Commission Regulations (EC) No 315/2002 (3), (EC) No 1249/2008 (4) and (EU) No 807/2013 (5). (2) Article 10 of Regulation (EU) No 1308/2013 provides that Union scales for the classification of carcasses laid down in point A of Annex IV to that Regulation are to apply to bovine animals aged eight months or more. In order to ensure a uniform application, it is appropriate to allow Member States to make the application of the Union scale compulsory for carcasses of bovine as of a specific age determined on the basis of the identification and registration system provided for by Regulation (EC) No 1760/2000 of the European Parliament and of the Council (6). That identification and registration system should also be used for the division of carcasses into categories as referred to in point A.II of Annex IV to Regulation (EU) No 1308/2013. (3) In order to reduce administrative burden, Member States should have the possibility to grant derogations from the general obligation to classify carcasses to small scale establishments. On the basis of experience gained with the application of the Union scale for classification, it is appropriate to provide for such derogations for slaughterhouses which slaughter, as an annual average per week, less than 150 bovine animals aged eight months or more or less than 500 pigs. Nevertheless, Member States may determine lower limits depending on their national conditions, especially in order to ensure the representativeness of price reporting. (4) As certain slaughterhouses fatten, in their own establishments, bovine animals aged eight months or more and pigs, there is no market price to be recorded for the carcasses of such animals. Therefore, the application of the compulsory Union classification scales is unnecessary in these cases. It is therefore appropriate to allow the Member States having this practice to derogate from the rules on compulsory carcass classifications as regards these carcasses. This derogation should be also allowed for the classification of carcasses of local pig breeds with a particular anatomical body composition or particular modes of marketing when they make the homogeneous and standardised classification of carcasses impossible. (5) In order to take account of the specificities of establishments and seasonal sheep slaughtering, it is appropriate to enable the Member States applying the sheep carcass classification provided for in Article 10 of Regulation (EU) No 1308/2013 to exempt from this classification some slaughterhouses on the basis of objective and non-discriminatory criteria. (6) In order to ensure the uniform classification of the carcasses of bovine animals aged eight months or more and of sheep in the Union, it is necessary to make more precise the definitions of the classes of conformation and fat cover, carcass weight and colour of meat referred to in points A.III and C.III of Annex IV to Regulation (EU) No 1308/2013. However, other criteria may be used for the carcasses of lambs of less than 13 kg weight. (7) Point A.III of Annex IV to Regulation (EU) No 1308/2013 provides for a conformation class S for carcasses obtained from bovine of the double muscled carcass type. Given that this exceptional conformation class is marketed only in some Member States, it is appropriate to provide that Member States have the option not to make use of the conformation class S. (8) As the lean meat percentage of pig carcasses has increased steadily, the majority of pig carcasses are classified only in two classes. It is therefore necessary to allow Member States to further subdivide into subclasses the pig carcass classification classes laid down in point B.II of Annex IV to Regulation (EU) No 1308/2013, in order to ensure the differentiation of pig carcasses. (9) Taking into account the market requirements for the determination of the commercial value of the pig carcass, assessment criteria in addition to weight and the estimated lean-meat content should also be authorised. (10) In order to ensure the comparable market prices, point A.IV of Annex IV to Regulation (EU) No 1308/2013 sets out a standard carcass presentation. To reflect certain market demands in respect of carcass presentation, it is necessary to provide that Member States may apply a presentation of carcasses different from the one laid down in point A.IV of Annex IV to Regulation (EU) No 1308/2013 by application of corrective factors, for the purpose of establishing market prices. (11) In order to take into account the traditional practices of some Member States relating to the removal of external fat, it is appropriate to allow those Member States to continue to make use of such practices, providing certain requirements are fulfilled. (12) In order to ensure the accurate application of the Union classification scales and to improve market transparency, the conditions and practical methods for classification, weighing and marking of carcasses of bovine animals aged eight months or more and of pigs and of sheep, should be specified. (13) In the case of a technical breakdown of the automated grading method, it is appropriate to provide for certain derogations, in particular concerning the time limit for classifying and weighing carcasses. (14) The marking of carcasses should be carried out at the time of classification. Member States may decide not to mark the carcasses where official record keeping provides for the link between the carcasses and the classification results, in particular when carcasses are processed into cuts immediately after the carcass classification, which makes the marking of carcasses unnecessary. (15) In order to ensure the accuracy and reliability of the classification of carcasses of bovine animals aged eight months or more, of pigs and of sheep, that classification should be carried out by qualified classifiers having the necessary licence or approval or by using an authorised grading method. (16) With a view to authorising grading methods to direct assessment of the conformation and fat cover of carcasses of bovine animals aged eight months or more and of sheep, as well as of the lean meat percentage of carcasses of pigs, grading methods may be introduced when they are based on statistically proven methods. The authorisation of grading methods should be subject to compliance with certain conditions and requirements. (17) Provisions should be made for the possibility to modify, after a licence was granted, the technical specifications of the automated grading methods for the classification of carcasses of bovine animals aged eight months or more and of sheep, with a view to ensure the accuracy of those specifications. (18) The value of a pig carcass is determined in particular by its lean meat percentage in relation to its weight. The lean meat percentage is assessed by a grading method that should consist of an automated, semi-automated or manual grading technique and an assessment formula. The assessment formula should be made by measuring certain anatomical parts of the carcass by means of authorised and statistically proven methods. In order to ensure that the statistically proven methods are applied on an objective basis, it is necessary to inform the experts of Member States by means of protocols on the authorisation test and consult with these experts on the results of the test. While various methods can be applied for the assessment of the lean meat percentage of a pig carcass, it is necessary to ensure that the choice of the method does not affect the estimated lean meat percentage. (19) With a view to monitoring the comparable market prices of carcasses and live animals, it is necessary to provide that the price recording should refer to a well-defined marketing stage. It is necessary to determine the types of animals to which the price reporting relates. (20) The market prices of the different types of animals should be reported to the Commission in accordance with Commission Implementing Regulation (EU) 2017/1184 (7), which should serve as the basis for the determination of weighted average prices at Union level. (21) If a Member State has defined regions for the purpose of this Regulation, the regional prices determined should be taken into account in the national price calculation. In cases where any supplementary payments are made to suppliers of animals, establishments or persons that are obliged to report prices should be obliged to inform the competent authority about the supplementary payment in order to correct the national average price. (22) In order to ensure market monitoring and to compare price developments with certain reference prices laid down in Regulation (EU) No 1308/2013, it is necessary to calculate average Union prices for certain carcasses and live animals on the basis of certain information submitted by the Member States annually. (23) With a view to monitoring the reporting of carcass prices of bovine animals aged eight months or more and pigs, and calculating the weighting coefficients per categories, Member States should be obliged to notify the Commission periodically of certain information in accordance with Commission Implementing Regulation (EU) 2017/1185 (8) except for those notifications that are necessary for the organisation of on-the-spot inspections or that serve a basis for having a complete overview of the meat market. (24) For the sake of clarity and legal certainty, Regulations (EC) No 315/2002, (EC) No 1249/2008 and (EU) No 807/2013 should be repealed. (25) In view of the need to allow Member States to adapt to the new legal framework, this Regulation should apply 12 months after its entry into force, HAS ADOPTED THIS REGULATION: CHAPTER I UNION SCALES FOR THE CLASSIFICATION OF CARCASSES Article 1 Identification of age and categories of bovine animals The age of the bovine animals for the determination of the categories as referred to in point A.II of Annex IV to Regulation (EU) No 1308/2013 shall be verified on the basis of the information available in the bovine animal identification and registration system established in each Member State in accordance with Title I of Regulation (EC) No 1760/2000. Article 2 Derogations from the compulsory classification of carcasses 1. Member States may decide that the requirements on classification of carcasses of bovine animals and of pigs, laid down in points A.V and B.II of Annex IV to Regulation (EU) No 1308/2013, respectively, shall not be compulsory for slaughterhouses which slaughter: (a) less than 150 bovine animals aged eight months or more per week as an annual average; (b) less than 500 pigs per week as an annual average. Member States may determine a lower limit, in particular to ensure the representativeness of price recording as referred to in Article 8(2) of Implementing Regulation (EU) 2017/1184. 2. Member States may decide that the requirements on classification of carcasses of bovine animals and pigs shall not be compulsory: (a) for carcasses of bovines and pigs owned by the slaughterhouse if no commercial transaction in purchasing these animals takes place; (b) for carcasses of pigs of clearly defined local breeds or with particular modes of marketing if their anatomical body composition makes the homogeneous and standardised classification of carcasses impossible. 3. Member States that apply classification of sheep carcasses pursuant to the second paragraph of Article 10 of Regulation (EU) No 1308/2013 may decide, based on objective and non-discriminatory criteria, that the requirements on classification of sheep carcasses shall not be compulsory for certain slaughterhouses. 4. Member States shall notify the Commission if they decide to apply any of the derogations laid down in paragraphs 1, 2 and 3 of this Article. Article 3 Additional provisions regarding the classes of conformation, fat cover and carcass weight for bovine animals and sheep 1. Additional provisions regarding the definitions of the classes of conformation and fat cover for carcasses of bovine animals aged eight months or more and sheep referred to in points A.III and C.III of Annex IV to Regulation (EU) No 1308/2013 are laid down in Annexes I and II to this Regulation. 2. Additional provisions regarding the classification of lambs of less than 13 kg carcass weight are laid down in Annex III to this Regulation. Article 4 Conformation class S Member States may decide not to apply the conformation class S for beef carcasses referred to in point A.III of Annex IV to Regulation (EU) No 1308/2013 taking into account the particular characteristics of their bovine livestock. Article 5 Classification of pig carcasses Member States may further subdivide into subclasses the pig carcass classification classes laid down in point B.II of Annex IV to Regulation (EU) No 1308/2013. Member States may authorise further assessment criteria, in addition to weight and estimated lean meat percentage referred to in point B.II of Annex IV to Regulation (EU) No 1308/2013, to determine the commercial value of the pig carcasses. Article 6 Additional requirements on carcass presentation for the purpose of establishing comparable market prices 1. Without prejudice to points A.IV, B.III and C.IV of Annex IV to Regulation (EU) No 1308/2013, no fat, muscle or other tissue may be removed from the carcass before weighing, classifying and marking, except for cases when veterinary requirements are applied. 2. Carcasses of bovine animals aged less than eight months shall be presented in accordance with point A.IV of Annex IV to Regulation (EU) No 1308/2013 and without: (a) thin skirt; (b) thick skirt. 3. Carcasses of bovine animals aged eight months or more shall be presented without: (a) kidneys; (b) kidney fat; (c) pelvic fat; (d) thin skirt; (e) thick skirt; (f) the tail; (g) the spinal cord; (h) cod fat; (i) fat on the inside of topside; (j) jugular vein and the adjacent fat. 4. For the application of the second paragraph of point A.V of Annex IV to Regulation (EU) No 1308/2013 and by way of derogation from paragraph 1 of this Article, Member States may allow the removal of external fat before weighing, classifying and marking of the carcass provided that such removal allows a more objective judgement of the conformation and the fat cover is not influenced. Member States shall ensure that this practice is regulated by national legislation and shall involve exclusively the partial removal of external fat: (a) from the haunch, the sirloin and the middle ribs; (b) from the point end of brisket and the outer ano-genital area; (c) from the topside. Article 7 Classification and weighing 1. The classification referred to in points A.II, A.III, B.II, C.II and C.III of Annex IV to Regulation (EU) No 1308/2013 shall be carried out in the slaughterhouse at the time of determining the warm weight of the carcass. 2. The Commission may authorise classification before weighing in accordance with Article 11 of this Regulation if certain grading methods applied in the territory of a Member State require this. 3. The carcasses shall be weighed as soon as possible after slaughter and not later than: (a) 60 minutes after the animal has been stuck, as regards bovine animals and sheep; (b) 45 minutes after the animal has been stuck, as regards pigs. 4. In the case of pigs, if in a given slaughterhouse, the 45-minute time period between the sticking and the weighing of the carcasses cannot generally be observed, the competent authority of the Member State concerned may allow that the deduction of 2 % as referred to in Article 14(3): (a) shall be reduced by 0,1 per cent units for every additional quarter of an hour or part thereof that has elapsed when the period between sticking and weighing exceeds the 45 minutes; (b) can be increased by certain per cent units established by the Member State concerned when the period between sticking and weighing is shorter than 45 minutes. In this case the deduction shall be justified on the basis of scientific data. 5. In cases where beef or sheep automated grading methods referred to in Article 10 fail to classify carcasses, classification of these carcasses shall take place on the day of slaughter or, if the required period between sticking and weighing has expired on the day after the slaughter, classification shall take place as soon as possible on that day. Article 8 Marking of carcasses 1. The marking of carcasses shall be carried out at the time of classification. 2. The marking shall be performed by means of a stamp or a label indicating at least: (a) for beef and sheep, the category, the class of conformation and fat cover referred to in points A.II, A.III, C.II and C.III of Annex IV to Regulation (EU) No 1308/2013 respectively; (b) for pigs, the class of the carcass or the percentage of estimated lean meat as laid down in point B.II of Annex IV to Regulation (EU) No 1308/2013. 3. The marking shall be located on the surface of at least: (a) each quarter of beef carcass; (b) each carcass or half carcass of sheep; (c) each half carcass of pigs. Stamp markings shall be located on the outside surface of the carcass. Labels may be located on the outside or inside surface of the carcass. 4. Stamp markings shall be clearly legible and performed by using an indelible, non-toxic and heat resistant ink. 5. Labels shall be clearly legible, tamper-proof and firmly attached to the carcasses. 6. Member States may lay down that carcasses may not be marked in the following cases: (a) an official record is drawn up and comprises for each carcass at least: (i) individual identification of the carcass by any unalterable means, (ii) warm weight of the carcass, and (iii) result of the classification; (b) all the carcasses are cut, as a continuous operation, in a cutting plant approved in accordance with Regulation (EC) No 853/2004 of the European Parliament and of the Council (9) and attached to the slaughterhouse. 7. Member States may lay down national provisions on additional requirements on marking. Article 9 Methods for classification of beef, pig and sheep carcasses Member States shall ensure that beef, pig and sheep carcass classification is carried out: (a) by qualified classifiers who have obtained a licence for visual classification of carcasses. The licence may be replaced by an approval granted by the Member State where such approval corresponds to recognition of a qualification; or (b) by using authorised grading methods that may consist of automated or semi-automated or manual grading techniques as provided for in Articles 10 and 11. Member States shall ensure that the grading techniques are operated by qualified personnel Article 10 Authorisation of automated grading methods for beef and sheep carcasses 1. Member States may grant a licence authorising beef and sheep automated grading methods that consist of an automated grading technique (apparatus) and an equation (formula) for application in their territory or a part thereof. 2. Authorisation shall be subject to meeting the conditions and minimum requirements for an authorisation test laid down in Part A of Annex IV. 3. At least two months prior to the start of the authorisation test, Member States shall provide the Commission with the information referred to in Part B of Annex IV in order to allow the Commission to participate in the authorisation test. 4. Member States shall designate an independent body which shall analyse the results of the authorisation test. Within two months upon completion of the authorisation test, Member States shall provide the Commission with the information referred to in Part C of Annex IV. 5. Where a licence is granted authorising beef or sheep automated grading methods based on an authorisation test during which more than one carcass presentation was used, the differences between those carcass presentations shall not lead to differences in the classification results. 6. Member States may authorise beef and sheep automated grading methods without organising an authorisation test, provided that such authorisation has already been granted for the same grading methods for application in another Member State on the basis of an authorisation test where the sample of carcasses is sufficiently representative for the bovine or sheep population in the Member States concerned. 7. Modifications of the technical specifications of an authorised beef or sheep automated grading method shall be approved by the competent authorities subject to proof that such modifications result in a level of accuracy that at least fulfils the minimum requirements for an authorisation test. Member States shall inform the Commission of any such modifications for which they have given their approval. Article 11 Authorisation of grading methods for pig carcasses 1. A grading method as referred to in point B.IV of Annex IV to Regulation (EU) No 1308/2013 shall consist of an automated, semi-automated or manual grading technique (apparatus) and an equation (formula) to estimate the lean meat percentage of a pig carcass. 2. Authorisation shall be subject to meeting the conditions and minimum requirements for an authorisation test in accordance with Part A of Annex V to this Regulation. 3. Member States shall inform the Commission, by way of a protocol as specified in Part B of Annex V to this Regulation, on the pig grading methods they wish to have authorised for application in their territories. The protocol shall have two parts and shall include the elements provided for in Part B of Annex V to this Regulation. Part one of the protocol shall be submitted to the Commission prior to the start of the authorisation test. Within two months upon completion of the authorisation test, Member States shall provide the Commission with part two of the protocol. 4. After receiving the protocol, the Commission shall make it available to the other Member States. Other Member States may submit technical comments within three weeks from the receipt of the protocol. The Member State that submitted the protocol may adapt it and re-submit a new protocol within eight weeks after submission of the first protocol. 5. The application of grading methods shall correspond in all particulars to the description given in the Commission decision authorising them. 6. The Commission may authorise grading methods without an authorisation test, provided that such authorisation has already been granted for the same grading method applicable in another Member State on the basis of an authorisation test where the sample of carcasses is sufficiently representative of pig populations in the Member States concerned. Article 12 Additional provisions on classification by automated grading techniques 1. Slaughterhouses operating classification by using automated grading techniques as laid down in Articles 10(1) and 11(1) shall: (a) as regards beef carcasses, identify the category of the carcass by using the system for the identification and registration of bovine animals established pursuant to Article 1; (b) keep daily control reports on the functioning of the automated grading methods, including any shortcomings encountered and actions taken where necessary. 2. Classification by automated grading techniques shall be valid only if: (a) the carcass presentation is identical to the presentation used during the authorisation test; or (b) it is demonstrated, to the satisfaction of the competent authorities of the Member State concerned, that using a different carcass presentation has no effect on the classification result by the automated grading methods. CHAPTER II REPORTING OF MARKET PRICES FOR CARCASSES AND LIVE ANIMALS Article 13 General provisions on reporting of market prices For the purpose of establishing market prices of certain categories of animals, market prices shall be reported in accordance with Article 15 of Implementing Regulation (EU) 2017/1184 for: (a) carcasses of: (i) bovine animals aged eight months or more, (ii) pigs, (iii) bovine animals aged less than eight months, (iv) sheep aged less than 12 months; (b) live animals of: (i) male calves aged between eight days and four weeks, (ii) store cattle, (iii) piglets of approximately 25 kg in live weight. Article 14 Reporting of market prices for carcasses of bovine animals aged eight months or more and of pigs 1. The market price reported shall be the price at the slaughterhouse gate expressing the value of the carcass, net of value added tax, according to the documents issued to the supplier by: (a) the slaughterhouse; or (b) the natural or legal person who sent the animal for slaughter to the slaughterhouse. 2. The price referred to in paragraph 1 shall be expressed per 100 kg of carcass presented in accordance with Article 6 weighed on the hook at the slaughterhouse. 3. The carcass weight to be taken into account for reporting the market price shall be the cold weight which shall correspond to the warm weight as referred to in Article 7(1) less 2 %. 4. The prices for classified carcasses reported by the slaughterhouse or the natural or legal person who sent the animal for slaughter to the slaughterhouse shall be either the average price per class or the prices of carcasses per each class. In that case if prices of carcasses per each class are reported, the competent authority shall calculate the average price per class. Article 15 Reporting of market prices for carcasses of bovine animals aged less than eight months and of sheep aged less than 12 months 1. As regards carcasses of bovine animals aged less than eight months and of sheep aged less than 12 months, the market price reported shall be the average of the prices paid at the slaughterhouse gate expressing the value of the carcass, net of value added tax, and weighted by a coefficient. The coefficient shall reflect: (a) the relative proportion of: (i) the different qualities of carcasses of bovine animals aged less than eight months, as defined by the Member State, or (ii) the different weight categories of carcasses of sheep aged less than 12 months, as defined by the Member State; and (b) the relative importance of each market. 2. The market price referred to in paragraph 1 shall be expressed per 100 kg of carcass presented in accordance with Article 6 weighed on the hook at the slaughterhouse. 3. For carcasses of bovine animals aged less than eight months the weight to be taken into account for reporting the market price shall be the cold weight which shall correspond to the warm weight as referred to in Article 7(1) less 2 %. 4. For carcasses of sheep aged less than 12 months the weight to be taken into account for reporting the market price shall be the cold weight which shall correspond to the warm weight of the carcass corrected to take account of weight loss on chilling. Article 16 Reporting of market prices for live animals 1. For the purposes of reporting market prices, live animals listed in Article 13(b) shall be classified in the following different types: (a) as regards male calves aged between eight days and four weeks: (i) dairy type male rearing calf for male rearing calf from dairy breed, (ii) beef type male rearing calf for male rearing calf from a meat breed, dual purpose breed or born of a cross with a meat breed; (b) as regards store cattle: (i) young store cattle for male and female bovine animals aged six months or more but less than 12 months, bought after weaning to be fattened, (ii) yearling male store cattle for male bovine animals aged 12 months or more but less than 24 months, bought to be fattened, (iii) yearling female store cattle for female bovine animals aged 12 months or more but less than 24 months, bought to be fattened; (c) as regards pigs: piglets for pigs weighing on average approximately 25 kg in live weight, bought to be fattened. 2. The market price reported shall be the average of the prices paid in that Member State at the same wholesale stage, for the type of animal as referred to in paragraph 1, net of value added tax and weighted by coefficients. The coefficients shall reflect the relative proportion of the different qualities of the animals referred to in paragraph 1(a), (b) and (c) and the relative importance of each market. Article 17 Additional provisions for reporting of market prices for carcasses and live animals 1. Where a Member State has defined regions in accordance with Article 6 of Implementing Regulation (EU) 2017/1184, the competent authority of the Member State shall determine average regional prices for each class and quality of carcasses as well as for each type and quality of live animals as referred to in Articles 14, 15 and 16 of this Regulation, respectively. 2. Where supplementary payments are made by the slaughterhouse or natural or legal person required to report prices to suppliers of carcasses or live animals, Member States may take into account the amount of such payments and the period to which it relates. If a Member State decides to take into consideration the supplementary payments made to suppliers of carcasses or live animals, the slaughterhouse or the natural or legal person required to report prices shall notify the competent authority of the amount of any supplementary payments each time such payment is made. CHAPTER III CALCULATION OF AVERAGE UNION PRICE SECTION I Average union price for carcasses Article 18 Average Union price for beef 1. For a given category specified in point A.II of Annex IV to Regulation (EU) No 1308/2013: (a) the average Union price for each of the conformation and fat cover classes listed in Article 7 of Implementing Regulation (EU) 2017/1184 shall be the weighted average of the national market prices recorded for the class. Weighting shall be based on the proportion of quantities of that class slaughtered in each Member State to total Union slaughterings of that class; (b) the average Union price for each conformation class shall be the weighted average of the average Union prices for the fat cover classes which constitute that conformation class. Weighting shall be based on the proportion of slaughterings of each fat cover class to total slaughterings of that conformation class in the Union; (c) the average Union price shall be the weighted average of the average Union prices referred to in point (a). Weighting shall be based on the proportion of the quantities slaughtered in each class referred to in point (a) to total Union slaughterings in the category. 2. The average Union price for all categories together shall be the weighted average of the average prices referred to in paragraph 1(c). Weighting shall be based on the proportion of each category to total slaughterings of bovine animals aged eight months or more in the Union. Article 19 Average Union price for pigs The average Union price of each class listed in Article 9 of Implementing Regulation (EU) 2017/1184 shall be the weighted average of the national market prices recorded for the class. Weighting shall be based on the proportion of quantities of that class slaughtered in each Member State to total Union slaughterings of that class. Article 20 Average Union price for bovine animals aged less than eight months The average Union price of bovine animals slaughtered at the age of less than eight months shall be the average of the prices recorded for those bovines as referred to in Article 10 of Implementing Regulation (EU) 2017/1184 That average shall be weighted by coefficients established on the basis of the net production of those bovines in the Union. Article 21 Average Union price for sheep aged less than 12 months The average Union price of sheep aged less than 12 months shall be the average of the prices recorded for different weight categories as referred to in Article 11 of Implementing Regulation (EU) 2017/1184 That average shall be weighted by coefficients established on the basis of the net production of those lambs in the Union. SECTION II Average Union price for live animals Article 22 Average Union price for male calves aged between eight days and four weeks 1. The average Union price, per head, of male calves aged between eight days and four weeks shall be the average of the prices recorded for dairy type male rearing calves and beef type male rearing calves in accordance with Article 12 of Implementing Regulation (EU) 2017/1184. 2. The average of the prices recorded shall be weighted by coefficients established on the basis of the number of cows recorded in the Union, in accordance with Regulation (EC) No 1165/2008 of the European Parliament and of the Council (10) as follows: (a) as regards dairy type male rearing calves, the number of dairy cows; (b) as regards beef type male rearing calves, the number of cows. Article 23 Average Union price for store cattle 1. The average Union price, per kilogram of live weight, of store cattle shall be the average of the prices recorded for young store cattle, yearling male store cattle and yearling female store cattle in accordance with Article 12 of Implementing Regulation (EU) 2017/1184. 2. The average of the prices recorded shall be weighted by coefficients established on the basis of the number of bovine animals recorded in the Union in accordance with Regulation (EC) No 1165/2008 as follows: (a) as regards young store cattle, the number of bovine animals aged not over one year and not for slaughter; (b) as regards yearling male store cattle, the number of male bovine animals aged over one year but under two years; (c) as regards yearling female store cattle, the number of female bovine animals aged over one year but under two years and which have not yet calved. Article 24 Average Union price for piglets The average Union price of piglets of approximately 25 kg in live weight shall be the average of the prices recorded for piglets in accordance with Article 12 of Implementing Regulation (EU) 2017/1184. That average shall be weighted by coefficients established on the basis of the number of piglets recorded in the Union in accordance with Regulation (EC) No 1165/2008. CHAPTER IV NOTIFICATIONS Article 25 Notifications of Member States to the Commission 1. Notifications as referred to in this Article shall be made in accordance with Implementing Regulation (EU) 2017/1185. 2. No later than 15 April each year, Member States shall notify the Commission of the total number of bovine animals aged eight months or more, of pigs and sheep slaughtered in the previous calendar year broken down as follows: (a) in the case of bovine animals, the total number for each category, conformation and fat cover classes; (b) in the case of pigs, the total number for each carcass class; (c) in the case of sheep, the total number for each weight categories. 3. Member States shall make available to the Commission, on request, the lists of: (a) slaughterhouses which record prices, in accordance with Article 8 of Implementing Regulation (EU) 2017/1184 indicating the throughput of bovine animals aged eight months or more for each slaughterhouse, expressed in numbers, in the previous calendar year; (b) natural or legal persons who record prices, in accordance with Article 8 of Implementing Regulation (EU) 2017/1184 indicating the number of bovine animals aged eight months or more, sent for slaughter by them in the previous calendar year. 4. The Member States shall, at the Commission's request, notify the following information, where available, concerning products covered by Parts XV, XVII and XVIII of Annex I to Regulation (EU) No 1308/2013: (a) market prices in Member States for products imported from third countries; (b) prices ruling on the representative markets in third countries. 5. The Member States concerned shall notify the Commission of the qualities of carcasses and live animals, and the weighting coefficients as referred to in Articles 14, 15 and 16 of this Regulation as well as the corrective factors and the representative markets referred to in Articles 5, 10, 11 and 12 of Implementing Regulation (EU) 2017/1184, no later than 1 June each year. 6. On the request of the Commission, Member States shall notify the measures taken for the application of Article 3(1) and (2) of Implementing Regulation (EU) 2017/1184. CHAPTER V FINAL PROVISIONS Article 26 Repeals Regulations (EC) No 315/2002, (EC) No 1249/2008 and (EU) No 807/2013 are repealed. References to the repealed Regulations (EC) No 315/2002, (EC) No 1249/2008 and (EU) No 807/2013 shall be construed as references to this Regulation and to Implementing Regulation (EU) 2017/1184 and shall be read in accordance with the correlation table in Annex VI to this Regulation. Article 27 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall apply from 11 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 315/2002 of 20 February 2002 on the survey of prices of fresh or chilled sheep carcasses on representative markets in the Community (OJ L 50, 21.2.2002, p. 47). (4) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (5) Commission Regulation (EU) No 807/2013 of 26 August 2013 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the survey of prices of certain bovine animals on representative Union markets (OJ L 228, 27.8.2013, p. 5). (6) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (OJ L 204, 11.8.2000, p. 1). (7) Commission Implementing Regulation (EU) 2017/1184 of 20 April 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Unions scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals (See page 103 of this Official Journal). (8) Commission Implementing Regulation (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (See page 113 of this Official Journal). (9) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (10) Regulation (EC) No 1165/2008 of the European Parliament and of the Council of 19 November 2008 concerning livestock and meat statistics and repealing Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC (OJ L 321, 1.12.2008, p. 1). ANNEX I Additional provisions on the classes of conformation and fat cover of carcasses of beef referred to in Article 3(1) 1. CONFORMATION Development of carcass profiles, and in particular the essential parts (round, back, shoulder) Conformation class Additional provisions S Superior Round: very highly rounded double-muscled visibly separated seams Topside spreads very markedly over the symphysis (symphisis pelvis) Back: very wide and very thick, up to the shoulder Rump very rounded Shoulder: very highly rounded E Excellent Round: very rounded Topside spreads markedly over the symphysis (symphisis pelvis) Back: wide and very thick, up to the shoulder Rump very rounded Shoulder: very rounded U Very good Round: rounded Topside spreads over the symphysis (symphisis pelvis) Back: wide and thick, up to the shoulder Rump rounded Shoulder: rounded R Good Round: well-developed Topside and rump are slightly rounded Back: still thick but less wide at the shoulder Shoulder: fairly well-developed O Fair Round: average development to lacking development Back: average thickness to lacking thickness Rump: straight profile Shoulder: average development to almost flat P Poor Round: poorly developed Back: narrow with bones visible Shoulder: flat with bones visible 2. DEGREE OF FAT COVER Amount of fat on the outside of the carcass and in the thoracic cavity Class of fat cover Additional provisions 1 Low No fat within the thoracic cavity 2 Slight Within the thoracic cavity the muscle is clearly visible between the ribs 3 Average Within the thoracic cavity the muscle is still visible between the ribs 4 High The seams of fat on the round are prominent. Within the thoracic cavity the muscle between the ribs may be infiltrated with fat 5 Very high The round is almost completely covered with fat, so that the seams of fat are no longer clearly visible. Within the thoracic cavity the muscle between the ribs is infiltrated with fat ANNEX II Additional provisions on the classes of conformation and fat cover of sheep carcasses referred to in Article 3(1) 1. CONFORMATION Development of carcass profiles, and, in particular the essential parts (hindquarter, back, shoulder). Conformation class Additional provisions S Superior Hindquarter: double muscled. Profiles extremely convex Back: extremely convex, extremely wide, extremely thick Shoulder: extremely convex and extremely thick E Excellent Hindquarter: very thick. Profiles very convex Back: very convex, very wide and very thick to the shoulder Shoulder: very convex and very thick U Very good Hindquarter: thick. Profiles convex Back: wide and thick to the shoulder Shoulder: thick and convex R Good Hindquarter: profiles mainly straight Back: thick but less wide to the shoulder Shoulder: good development, but less thick O Fair Hindquarter: profiles tending to slightly concave Back: lacking width and thickness Shoulder: tending to narrow. Lacking thickness P Poor Hindquarter: profiles concave to very concave Back: narrow and concave with bones apparent Shoulder: narrow, flat and bones apparent 2. DEGREE OF FAT COVER Amount of fat on the external and of the internal parts of the carcass. Class of fat cover Additional provisions (1) 1. Low External Traces of or no fat visible Internal Abdominal Traces of or no fat visible on kidneys Thoracic Traces of or no fat visible between ribs 2. Slight External A slight layer of fat covers part of the carcass but may be less evident on the limbs Internal Abdominal Traces of fat or slight layer of fat envelops part of the kidneys Thoracic Muscle clearly visible between ribs 3. Average External A light layer of fat covering most or all of the carcass. Slightly thickened fat zones of the base of the tail Internal Abdominal Light layer of fat envelops part or all of the kidneys Thoracic Muscle still visible between ribs 4. High External A thick layer of fat covering most of all of the carcass but may be thinner on limbs and thickening on shoulders Internal Abdominal Kidney is enveloped in fat Thoracic Muscle between ribs may be infiltrated with fat. Fat deposits may be visible on the ribs 5. Very high External Very thick fat cover Patches of fat sometimes visible Internal Abdominal Kidneys enveloped in thick layer of fat Thoracic Muscle between ribs infiltrated with fat. Fat deposits visible on ribs. (1) The additional provisions for the abdominal cavity do not apply for the purposes of Annex III. ANNEX III Classification scale for carcasses of lambs of less than 13 kg carcass weight referred to in Article 3(2) Category A B C Weight  ¤ 7 kg 7,1  10 kg 10,1  13 kg Quality 1st 2nd 1st 2nd 1st 2nd Meat colour (*1) clear pink other colour or other fat level clear pink or pink other colour or other fat level clear pink or pink other colour or other fat level Class of fat cover (*2) (2) (3) (2) (3) (2) (3) (*1) Determined on the flank of the rectus abdominis by reference to a standardised colour chart. (*2) As defined in point C.III of Annex IV to Regulation (EU) No 1308/2013. ANNEX IV Authorisation of automated grading methods for beef and sheep carcasses referred to in Article 10 PART A Conditions and minimum requirements for authorisation 1. The Member State concerned shall organise an authorisation test for a jury composed of at least five licensed experts in classification of carcasses of bovine or sheep animals. Two members of the jury shall come from the Member State performing the test. The other members of the jury shall each come from another Member State. The jury shall comprise an uneven number of experts. The Commission services and other Member States` expert may attend the authorisation test as observers. The members of the jury shall work in an independent and anonymous way. The Member State concerned shall nominate a coordinator of the authorisation test who shall: (a) not be part of the jury; (b) have satisfactory technical knowledge and be fully independent; (c) monitor the independent and anonymous functioning of the members of the jury; (d) collect the classification results of the members of the jury and those obtained by using the automated grading methods; (e) ensure that, during the entire duration of the authorisation test, the classification results obtained by using the automated grading methods shall not be available to any of the members of the jury and vice versa nor to any other interested party; (f) validate the classifications for each carcass and may decide, for objective reasons to be specified, to reject carcasses from the sample to be used for the analysis. 2. For the authorisation test: (a) each of the classes of conformation and of fat cover shall be subdivided into three subclasses; (b) a sample of at minimum 600 validated carcasses shall be required; (c) the percentage of failures shall be no more than 5 % of the carcasses that are fit for classification by using automated grading methods. 3. For each validated carcass, the median of the results of the members of the jury shall be considered as the correct grade of that carcass. To estimate the performance of the automated grading method, the results of the automated grading method shall, for each validated carcass, be compared to the median of the results of the jury. The resulting accuracy of the grading by automated grading methods is established by using a system of points that are attributed as follows: Conformation Fat cover No error 10 10 Error of one unit (i.e. one subclass up or down) 6 9 Error of two units (i.e. two subclasses up or down)  9 0 Error of three units (i.e. three subclasses up or down)  27  13 Error of more than three units (i.e. more than three subclasses up or down)  48  30 With a view to authorisation, the automated grading methods should achieve at least 60 % of the maximum number of points for both conformation and fat cover. In addition, the classification by using the automated grading methods must be within the following limits: Conformation Fat cover Bias ± 0,30 ± 0,60 Slope of the regression line 1 ± 0,15 1 ± 0,30 Where during an authorisation test more than one carcass presentation is used, the differences between those carcass presentations shall not lead to differences in the classification results. PART B Information to be provided to the Commission by Member States as regards the organisation of an authorisation test (a) The dates on which the authorisation test shall take place; (b) a detailed description of the carcasses of bovine animals aged eight months or more classified in the Member State concerned or a part thereof; (c) the statistical methods used for selecting the sample of carcasses that shall be representative, in terms of category, classes of conformation and of fat cover, of bovine animals aged eight months or more and sheep slaughtered in the Member State concerned or a part thereof; (d) the name and address of the slaughterhouse(s) where the authorisation test shall take place, an explanation of the organisation and performance of the processing line(s), including the speed per hour; (e) the carcass presentation(s) that shall be used during the authorisation test; (f) a description of the automated grading technique and its technical functions, in particular the security concept of the apparatus against any type of manipulation; (g) the licensed experts nominated by the Member State concerned to take part in the authorisation test as members of the jury; (h) the coordinator of the authorisation test, proving his satisfactory technical knowledge and full independence; (i) the name and address of the independent body designated by the Member State concerned that shall analyse the results of the authorisation test. PART C Information to be provided to the Commission by Member States as regards the results of an authorisation test (a) A summary of the classification results signed by the members of the jury and by the coordinator during the authorisation test; (b) a report of the coordinator on the organisation of the authorisation test in view of the conditions and minimum requirements set out in Part A; (c) a quantitative analysis, according to a methodology to be agreed upon by the Commission, of the results of the authorisation test indicating the classification results of each expert classifier and those obtained by using the automated grading methods. The data used for the analysis must be provided in an electronic format to be agreed upon by the Commission; (d) the accuracy of the automated grading methods established in accordance with the provisions in point 3 of Part A. ANNEX V Authorisation of grading methods for pig carcasses referred to in Article 11 PART A 1. CONDITIONS AND MINIMUM REQUIREMENT FOR AUTHORISATION The authorisation test shall consist of: (a) The selection of a representative sample of pig carcasses to be involved in a dissection trial.  The representative sample shall reflect the pig population concerned and shall consist of at least 120 carcasses. (b) The recording of measurements (predictor variables) on the representative sample of pig carcasses.  The measurements used to estimate the lean meat percentage are recorded in one or more slaughterhouses using the grading technique(s) to be authorised. (c) A dissection trial for the assessment of the reference lean meat percentage of the pig carcasses as described in point 2 of Part A.  The trial involves the dissection of the sample of pig carcasses into meat, fat and bone. The lean meat content of a pig carcass shall be the relationship between the total weight of the red striated muscles provided that they are separable by knife, and the weight of the carcass. The total weight of the red striated muscles is obtained either (i) by total dissection of the carcass as laid down in point 2.2 of Part A; or (ii) by partial dissection of the carcass as laid down in point 2.3 of Part A; or (iii) by a combination of total or partial dissection with a national quick method based on accepted statistical methods. The total dissection referred to in point (i) may also be replaced by assessing the lean meat percentage with a computer tomography (CT) apparatus on the condition that satisfactory comparative dissection results are provided. If a combination with a national quick method is used as referred to in point (iii), the number of carcasses for total or partial dissection may be reduced to 50 if the Member State can demonstrate that the precision is at least equal to that obtained using standard statistical methods on 120 carcasses. (d) The calculation of an equation (formula) for the grading method to be authorised.  An equation shall be derived to estimate the lean meat percentage of the representative sample of carcasses from the predictor variables measured on those carcasses.  The lean meat percentage of each carcass involved in the dissection trial shall be estimated from this formula. (e) The standard statistical analysis for the assessment of the result of the dissection trial.  The lean meat percentage estimated by the grading method concerned shall be compared to the reference lean meat percentage obtained from the dissection trial. (f) The introduction or amendment of an equation for the grading method for the prediction of the lean meat percentage of a pig carcass.  The equation shall be integrated into the grading technique after the application of the grading methods are authorised by the Commission. Grading methods shall be authorised only if the root mean squared error of prediction (RMSEP), computed by a full cross-validation technique or by a test set validation on a representative sample of at least 60 carcasses, is less than 2,5. In addition, any outliers shall be included in the calculation of RMSEP. Where, during an authorisation test, more than one carcass presentation is used, the differences between those carcass presentations shall not lead to differences in the classification results. 2. PROCEDURE FOR THE DISSECTION TRIAL TO PREDICT THE REFERENCE LEAN MEAT PERCENTAGE OF A PIG CARCASS 2.1. The prediction of the reference lean meat percentage is based on the total dissection of a left half carcass in accordance with the reference method as laid down in point (c) of Part 1. 2.2. Where total dissection is carried out, the reference lean meat percentage (YTD) is calculated as follows: The weight of the lean meat shall be calculated by subtracting the total weight of the non-lean elements from the total carcass weight before dissection. The feet and the head, except the cheek, are not dissected. 2.3. Where partial dissection is carried out, the prediction of the reference lean meat percentage (YPD) is based on the dissection of the four major cuts (shoulder, loin, ham and belly) plus the weight of the tenderloin. The partial dissection lean meat percentage is calculated as follows: The weight of the lean in the four major cuts (shoulder, loin, ham and belly) shall be calculated by subtracting the total weight of the non-lean elements of the four cuts from the total weight of the cuts before dissection. The bias between total and partial dissection is corrected based on a subsample with total dissection. 2.4. The lean meat percentage can be predicted by an analytical procedure based on scanning the left half carcass with a CT. If this CT procedure is not calibrated to the total dissection of carcasses, a potential bias to total dissection is corrected based on a subsample that is totally dissected according to the reference method. Only that part of the left half carcass containing lean meat as defined by the total dissection method needs to be scanned i.e. the feet and the head, except the cheek, need not be scanned. 2.5. The bias correction required for partial dissection or for a CT procedure is based on a representative subsample that includes all combinations of the sample with respect to the stratification factors such as breed, gender or fatness used to select the overall sample. At least 10 carcasses are selected for bias correction. If the slaughter pig population to be sampled has the same characteristics as the population for which partial dissection or a CT procedure has been previously bias corrected, no additional total dissection is required. If a CT procedure is described and is traceable by measurements to total dissection or another, bias-corrected CT procedure, no additional total dissection is required. PART B Information to be provided to the Commission and other Member States by the Member State concerned by means of protocols for the authorisation test 1. Part one of the protocol shall give a detailed description of the dissection trial and include in particular: (a) the trial period and time schedule for the whole authorisation procedure, (b) the number and location of the slaughterhouses, (c) the description of the pig population concerned by the assessment method, (d) the indication of the chosen dissection method (total or partial), (e) where use is made of a computer tomography apparatus as referred to in Part 1 of Part A to this annex a description of the procedure, (f) a presentation of the statistical methods used in relation to the sampling method chosen, (g) the description of the national quick method, if applied, (h) the exact presentation of the carcasses to be used. 2. Part two of the protocol shall give a detailed description of the results of the dissection trial and include in particular: (a) a presentation of the statistical methods used in relation to the sampling method chosen, (b) the equation which will be introduced or which has been amended, (c) a numerical and a graphic description of the results, (d) a description of the apparatus(es) concerned, (e) the weight limit of the pigs for which the new method may be used and any other limitation in relation to the practical use of the method, (f) the data used for the analysis must be provided in an electronic format. ANNEX VI Correlation table 1. Regulation (EC) No 1249/2008 Regulation (EC) No 1249/2008 This Regulation Implementing Regulation (EU) 2017/1184 Article 2(4) Article 1 Article 3 Article 3(1) Article 4 Article 4 Article 5 Article 2(1) Article 6(1) Article 7(1) Article 6(2), first paragraph Article 7(3)(a) Article 6(2), second paragraph Article 7(5) Article 6(3) Article 8(2)(a) Article 6(3), second and third paragraph Article 8(3)(a) Article 6(3), second paragraph Article 8(4) Article 6(4)(c) Article 8(4) Article 6(4)(d) Article 8(5) Article 6(7) Article 8(6)(b) Article 7 Article 1 Article 8 Article 9 Article 9 Article 10 Article 10 Article 12 Article 11(1) Article 2(2) Article 11(2), first paragraph Article 2(1) and Article 3(2)(a) Article 11(2), second paragraph Article 3(2)(c)(i) Article 11(2), third paragraph Article 25(5) Article 11(3) Article 3(3) Article 11(4) Article 2(3) Article 12 Article 4 Article 13(1) Article 14(1) and (2) Article 13(2) Article 14(3) Article 13(3) Article 6(3) Article 13(4) Article 6(4) Article 13(5), first paragraph Article 5(1) Article 13(5), second paragraph Article 5(2) Article 14(1) Article 7 Article 14(2) Article 6 Article 15 Article 8 Article 16(1), first paragraph Article 14 Article 16(1), second paragraph Article 13(1), first paragraph Article 16(2) Article 14(4) Article 16(3) Article 17(2) Article 16(4), second paragraph Article 17(1) Article 16(5) Article 13(2), first and second paragraph Article 16(7)(a) Article 13(2), third paragraph Article 18 Article 18 Article 19 Article 25(1) and (2) Article 20(2)(a) Article 2(1)(b) Article 20(2)(b) Article 2(2)(a) Article 21(1), first paragraph Article 7(1) Article 21(1), second paragraph Article 7(2) Article 21(2) Article 5, second paragraph Article 21(3), first paragraph Article 8(1) and Article 8(2)(b) Article 21(3), second paragraph Article 8(4) Article 21(3) fourth paragraph Article 8(3)(c) Article 21(4) Article 8(6)(a) Article 21(5) Article 6(1) Article 22(2), first paragraph Article 7(3)(b) Article 22(2), second paragraph Article 14(3) Article 22(2), third paragraph Article 7(4)(a) Article 23(4) Article 11(3) Article 23(5) Article 11(5) Article 24(2), first paragraph Article 2(1) and Article 3(2)(b) Article 24(2), second paragraph Article 3(2)(c)(ii) Article 24(4) Article 2(3) Article 25(2) Article 9 Article 26(1) Article 14(1) Article 26(2) Article 14(2) and (3) Article 26(3) Articles 19 and 25 Article 27(3) Article 25(3) Article 28 Article 3(2) Article 29 Article 3(1) Article 30(2) Article 7(3)(a) Article 30(3), first paragraph Article 8(2)(a) and (3)(b) Article 30(3), second paragraph Article 8(4) Article 30(4) Article 8(5) Article 31 Article 9 Article 33(1) Article 15(1), first paragraph Article 33(2) Article 15(4) Article 35 Article 21 Article 38 Articles 16, 17 and 18 2. Regulation (EC) No 315/2002 Regulation (EC) No 315/2002 This Regulation Implementing Regulation (EU) 2017/1184 Article 2 Article 15(1)(b) 3. Regulation (EU) No 807/2013 Regulation (EU) No 807/2013 This Regulation Implementing Regulation (EU) 2017/1184 Article 1(1) Article 22 Article 1(2), first paragraph Article 22 Article 1(2), second paragraph Article 16(2) Article 1(3) Article 16(1)(a) Article 2(1) Article 23 Article 2(2), first paragraph Article 12 Article 2(2), second paragraph Article 16(2) Article 2(3) Article 16(1)(b) Article 3(1) Article 20 Article 3(2), first paragraph Article 10 Article 3(2), second paragraph Article 15(1) Article 3(3)(a) to (d) Article 6(2) Article 3(3), second paragraph Article 5(1) Article 3(4) Article 15(3) Article 4(1) Article 13(1)